DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on June 21, 2021 has been entered and made of record.
Applicant’s amendment and response filed on June 21, 2021 overcome the rejection of claims 1-2, 4-10 and 12-20 under 35 USC 102(a)(2) and thus such rejection has been withdrawn herein.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “train the second machine learning model to determine object or semantic information from image data captured by the second camera, wherein a set of training data utilized for training the second machine learning model comprises the object or semantic information identified by the first machine learning model from the image data captured by the first camera”.
Claims 2-8 depend on claim 1 and thus these claims are allowed for the same reasons.
Claim 9 is also allowed for the same reasons as set forth in claim 1 above because it recites similar claim limitations called for.
Claims 10-15 depend on claim 9 and thus these claims are allowed for the same reasons.
Claim 16 is also allowed for the same reasons as set forth in claim 1 above because it recites similar claim limitations called for.
Claims 17-20 depend on claim 16 and thus these claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667